DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note:
Applicant's invention provides the following benefit "[i]nstead of using multiple types of materials to allow for the construction of an object, a single material is used. With this single material, its ability to be dissolved or remain solid in a solvent is governed by an increase or a decrease in an amount of heat applied to the single material in the printing head. The increase in temperature evaporates part of the material allowing for only solid plastic to be deposited. At lower temperatures, additional chemicals remain in the material that allow it to easily dissolve in the solvent." ([0023] of Applicant's original specification) Accordingly, the object can then be bathed in the solvent to dissolve the second material present in the first portions and to thereby remove the first portions from the second portions. ([0036]). Portions of claim 13 are graphically illustrated below:








Election/Restrictions
Applicant’s election of Group II's Species 2 of claims 13–20 in the reply filed on 04/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112 (Enablement)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13–20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 13 lacks enablement because the specification fails teach those skilled in the art how to make and use the full scope of the claimed printing material without "undue experimentation." In In re Wands, the court set forth the factors to consider when determining whether undue experimentation is needed (see generally MPEP 2164). The relevant factors are bolded in the following section. The claims are broad. Claim 13 encompasses the mixing of any two materials. While claim 14 further narrows "wherein the first material comprises plastic and is considered complex. Applicant's specification, NPL and Foreign References establish that the method of using the claimed printing material is not well known in the art. The level of predictability in the art cannot be obtained because no working examples are provided. Very little instruction is provided by the inventor in the specification. Similarly, no working examples of the printing material are disclosed. (MPEP 2164.02). Applicant's specification only describes the idea claimed at a high level commensurate in scope with claim 14 (see [0023, 25 and 33] for discussion of plastic and [0025, 33] for the bonding agent.). A great amount of experimentation would be needed to make or use the—entire breadth—of the claimed invention based on the content of the disclosure. Applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art. (MPEP 2161.01 (III)).
The above establishes a reasonable basis for concluding that a person skilled in the art would not be able to make and use the claimed invention without resorting to undue experimentation (see MPEP 2164.04). 
The dependent claims fail to capture an embodiment which does not raise the above concerns. Therefore, claims 14–20 are rejected for the same reasons. 
	Claims 13–20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 A) the breadth of claim 13's dispensing material (being a blend of any two materials with different vaporization temperatures which are insoluble in a same undefined solvent); B) the limited disclosure evidencing the Applicant's actual possession of a particular dispensing material (no working examples; claim 14;  and [0028]'s "[t]he printing material 111 can include plastic and optionally a bonding agent,"); and C) the lack of evidence that one of ordinary skill in the art is able to fill in the gap of the lack of disclosure, one of ordinary skill in the art cannot readily conclude that the applicant in possession of the full scope of claim 13.
The dependent claims fail to capture an embodiment which does not raise the above concerns. Therefore, claims 14–20 are rejected for the same reasons. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites "below predefined limits." The term " predefined limits " is a relative term which renders the claim indefinite.  The term "predefined limits" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of searching and throughout the remainder of this action, the Examiner will assume that 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130310507 -teaches using an adhesive for 3d printing but to affix the object to a plate.
US 20150298393- discusses metal and plastic material being fed into a FDM printer but one of ordinary skill in the art wouldn't consider metal particle as being soluble. [0035-39]
US 20160012935 - [0015] In some embodiments, the one or more additives are present in a bonding agent between the central filament, the barbed structures, or both, and the matrix material. For example, the central filament and/or the barbed structures can be coated with a bonding agent that includes polyvinyl acetate, polyacrylic acid, epoxy, and/or styrene butadiene rubber, to improve bonding between the central filament and/or the barbed structures, and the matrix material
US 20170036403 - [0021] teaches a print bed coating with a blend of polymers and adhesive that allows the fabricated part to stick while building but be easily removed afterwards.
US 20170043532 - multiple print heads and feeds but not single feed with mixed insoluble materials.
US 20170081236 - printing glass with reinforcement in it but not a different temperatures.
US 20180162048 various binders are discussed but not in the claimed manner.

US 8991211- Powder bed with binder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANLEY L CUMMINS IV/Examiner, Art Unit 1743